DETAILED ACTION
	This office action is in response to the filing of the RCE on 11/24/21.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/21 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature of “a fan-in interconnect structure formed over … the surface of the encapsulant” of claim 20 and the feature of “wherein a side surface of the fan-in interconnect structure is coplanar with a side surface of the semiconductor die” of claim 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 - 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Regarding claim 20, the original specification does not appear to teach that a fan-in interconnect structure is formed over the surface of the encapsulant, where the surface of the encapsulant is coplanar to a surface of the semiconductor die.  Claims 21 - 25 depend on claim 20.  For examination purposes, it was assumed vertical alignment was not necessary for “over”.
Regarding claim 26, the original specification does not appear to teach that the side surface of the fan-in interconnect structure is coplanar with a side surface of the semiconductor die.  Claims 27 - 31 depend on claim 26.
Regarding claim 32, the original specification does not appear to teach that the step of cutting through the encapsulant and semiconductor die to singulate the semiconductor die includes cutting through the fan-in interconnect structure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 - 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 20, the claim includes that the interconnect structure is fan-in and also includes that the interconnect structure is formed over the surface of the encapsulant.  Assuming 
	Regarding claim 21, the claim includes that the fan-in interconnect structure is contained completely within a foot print of the semiconductor die.  This appears to contradict the feature of “a fan-in interconnect structure formed over … the surface of the encapsulant” of claim 20.
	Regarding claim 22, the claim introduces “a surface of the encapsulant”.  It is not clear if this is referring to the surface of the encapsulant of claim 20 or another surface of the encapsulant.  For examination purposes, it was interpreted as another surface of the encapsulant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20 - 21 and 24 - 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2013/0095612) in view of Khandros et al. (US 5,148,266).
Regarding claim 20, Huang et al. teaches a semiconductor device, comprising (Figure 14): a semiconductor die 10; an encapsulant deposited 30 around the semiconductor die 10 with a surface of the encapsulant 30 coplanar to a surface of the semiconductor die 10; and an interconnect 23/21 structure formed over the surface of the semiconductor die 10 and the surface of the encapsulant 30.
It is not clear if the device of Huang et al. is fan-in.  Khandros et al. teaches forming a fan-in interconnect structure over a semiconductor die (Figure 11) after depositing encapsulant 60.  It would have been obvious to one having ordinary skill in the art at the time of the invention to form the interconnection of Huang et al. in a fan-in configuration since doing so may make the overall device package smaller.
Regarding claim 21, Huang et al. teaches that the interconnect structure 23/21 is contained completely within a footprint of the semiconductor die 10.  Please see claim 20 for fan-in.
Regarding claim 25, Huang et al. teaches that the encapsulant 30 extends over a back surface of the semiconductor die 10.
Regarding claim 20, in an alternative interpretation, Huang et al. teaches a semiconductor device, comprising (Figure 14): a semiconductor die 10; an encapsulant 11 deposited around the semiconductor die 10 with a surface of the encapsulant 11 coplanar to a surface of the semiconductor die 10 (they are touching, thus share a plane/interface); and an interconnect 23/21 structure formed over the surface of the semiconductor die 10 and the surface of the encapsulant 11.
It is not clear if the device of Huang et al. is fan-in.  Khandros et al. teaches forming a fan-in interconnect structure over a semiconductor die (Figure 11) after depositing encapsulant 
Regarding claim 24, in the alternative interpretation, Huang et al. teaches that the interconnect structure contacts the encapsulant 22.  Please see claim 20 for fan-in.
Regarding claim 26, Huang et al. teaches a semiconductor device, comprising (Figure 1): a semiconductor die 100; an interconnect structure 210/230 formed over the semiconductor die 100, wherein a side surface of the fan-in interconnect structure is coplanar with a side surface of the semiconductor die 100; and an encapsulant 300 deposited around the semiconductor die 100 and contacting the side surface of the semiconductor die 100 and the side surface of the interconnect structure 210/230.
It is not clear if the interconnect structure of Huang et al. is fan-in.  Khandros et al. teaches forming a fan-in interconnect structure over a semiconductor die (Figure 11) after depositing encapsulant 60.  It would have been obvious to one having ordinary skill in the art at the time of the invention to form the interconnect structure of Huang et al. in a fan-in configuration since doing so may make the overall device package smaller.
Regarding claim 27, Huang et al. further teaches including a passivation layer 220 formed over the interconnect structure 210/230 (see claim 26 for fan-in), wherein the passivation layer 220 is contained completely within a footprint of the semiconductor die 100.
Regarding claim 28, Huang et al. teaches (Figure 1) that the fan-in interconnect structure includes: an insulating layer 220 (lower 220 underneath 210) comprising an opening formed in the insulating layer over a contact pad of the semiconductor die 100; and a conductive layer 210 
Regarding claim 29, Huang et al. teaches that the fan-in interconnect structure further includes: a passivation layer 220 (upper 220) formed over the conductive layer 210, wherein the passivation layer 220 includes an opening over the conductive layer 210; and an under-bump metallization 230 formed over the passivation layer 220 and on the conductive layer 210 in the opening of the passivation layer 220.
Regarding claim 30, Huang et al. teaches a passivation layer 220 formed over the interconnect structure 210 (see claim 26 for fan-in) and contacting the encapsulant 30.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2013/0095612) in view of Khandros et al. (US 5,148,266) as applied to claim 26 above, and further in view of Scanlan (US 2013/0168874, cited by Applicant).
Regarding claim 31, Huang et al. does not show a backside insulating layer formed over the semiconductor die opposite the fan-in interconnect structure.  Scanlan teaches (Figure 9) that a backside insulating layer 910 is formed over a semiconductor die 901 opposite an interconnect structure.  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Huang et al. such that a backside insulating layer is formed over the semiconductor die 100 opposite the interconnect structure since doing so would provide more protection to the semiconductor die.  Please see claim 26 for fan-in.

Claims 22 - 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2013/0095612) in view of Khandros et al. (US 5,148,266) as applied to claim  20 above, and further in view of Park et al. (US 2012/0273960).
Regarding claims 22 and 23, Huang et al. does not teach that a back surface of the semiconductor die 10 is coplanar with a surface of the encapsulant 30.  Park et al. teaches (Figure 4c) that a back surface of a semiconductor die is coplanar with a surface of an encapsulant 142.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have the back surface of the semiconductor die coplanar with a surface of the encapsulant since doing so allows one to thin the overall device.
Furthermore, Huang et al. does not teach including a passivation layer formed over the back surface of the semiconductor die.  Park et al. shows (Figure 4l) forming a passivation layer 160 over the back surface of the semiconductor die.  It would have been obvious to one having ordinary skill in the art at the time of the invention to form a passivation layer over the back surface of the semiconductor die since doing so prevents unwanted electrical shorts/connections and provides protection with a thin layer.

Response to Arguments
Applicant's arguments filed 11/24/21 have been fully considered but they are not persuasive.  Regarding the drawing objection and the rejection of claim 26 under 35 U.S.C. section 112 first paragraph, Applicant points to figures 15c and 16.  However, those shows insulating layers 316, 410, and 416 as being coplanar with the side surface of the semiconductor die.  If the insulating/passivation/dielectric layers are to be considered as part of the claimed interconnect structure, please indicate so in the next response.

Allowable Subject Matter
Claims 1 - 11 and 14 - 19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of independent claims 1, 7, and 14.  The claims include that the encapsulant is in between the plurality of semiconductor die, where there is another step involving singulation (after a plurality of semiconductor die exist such that an encapsulant can be between the semiconductor die, thus singulating already separated semiconductor die) which removes a portion of the semiconductor die and the encapsulant.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        


/SHAHED AHMED/Primary Examiner, Art Unit 2813